DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
This communication is in response to Petition for Revival filed 11/20/20 and decision to grant petition dated 1/28/20.  Claims 1-7 remain pending.  


Terminal Disclaimer
The terminal disclaimer filed on Nov. 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,710,603 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-7 are allowed.




Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding any potential rejection under 35 USC 101 for subject matter eligibility, the claims recite a judicial exception, parsing three-consecutively-spoken periodontal measurements and associating the three periodontal-measurements with a tooth of patient, and do not teach a practical application of the judicial exception. However, receiving three consecutively spoken periodontal measurements without requiring a speaker to pause between spoken measurements, specifically is not well-understood, routine conventional activity and teach an inventive concept because the “voice triplet command” allows for faster voice entry (between 80-110 tests/numbers per minute). See Specification paras. [0050] - [0051].

The closest prior art of record Benn (7,343,305) teaches a method and system for recording carious lesions where quantitative values corresponding to a patient’s tooth can be manually added via voice recognition and Hourmand (2009/0098504) teaches a periodontal pocket depth recorder. However, Benn and Hourmand, alone or on in combination, do not expressly teach wherein the computer is programmed to receive three consecutively-spoken periodontal measurements without requiring a speaker to pause between spoken measurements, to store the three consecutively-spoken periodontal measurements, to parse the three consecutively-spoken periodontal measurements, and to associate the three periodontal measurements with the selected tooth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        2/10/21